Deen, Presiding Judge,
concurring specially.
The majority opinion holds that “a showing that money is found in close proximity to controlled substances is sufficient to establish a prima facie case in an action for condemnation of that money.” As I read OCGA § 16-13-49 (a) (6), the State’s burden in such a condemnation case is two-fold: (1) it must be shown that the money was in close proximity to a controlled substance or marijuana; and (2) it must be shown that the money was used to facilitate some activity with the contraband.
I do not believe that Bloodworth v. State, 185 Ga. App. 880 (366 SE2d 324) (1988), relied upon by the majority opinion, stands for the proposition that a showing of close proximity also shows the illegal use. In Bloodworth, the other contents of the defendant’s purse, viz., syringes, rolling papers, razor blades, a spoon, and triangular plastic bags containing powder, were significant factors in the determination that the evidence supported a finding of illegal use.
The majority opinion in the instant case effectively eliminates the second part of the State’s burden of proof. Accordingly, I must concur in the judgment only.
Barry W. Bishop, Martha E. McElyea, for appellees.